DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1, 3-12, and 14-19, the prior art does not disclose a control module, electronic device, method, or storage medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
(a) performs communication with the recognized modules based on the predetermined information stored in the memory without updating the predetermined information stored in the memory if communication with a predetermined module is available in a case where an electronic device including the control module and the recognized modules is restarted up, and (b) updates uses the shared address to update the predetermined information stored in the memory by using the shared address to perform communication with the modules based on the updated predetermined information if communication with the predetermined module is not available in the case where the electronic device including the control module and the recognized modules is restarted up, and wherein the predetermined module is a module located at a lowermost stage of the recognized modules of which unique addresses are included in the predetermined information, as stated in claim 1 and similarly stated in claims 10-12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs